DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
selection lever mechanism  
displaceable slider
first sub-component
second sub-component
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
2.	Claim 9 recites the limitation "displaceable slider" in lines 12 and 16.  There is insufficient antecedent basis for this limitation in the claim.
3.	Claim 10 recites the limitation "two-piece displaceable slider" in lines 17 and 21.  There is insufficient antecedent basis for this limitation in the claim.
4.	Claim 11 recites the limitation "displaceable slider" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
5.	Claim 11 recites the limitation "two-piece displaceable slider" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
6.	Claim 11 introduces “a two piece slider” in line 2. A two piece slider was previously introduced in claim 10. It is unclear if this is a new 2 piece slider or if this is a new introduction of a different piece.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, 8 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PN US 5738303 A Hamatani; Tomio et al

7.	Regarding claim 2 Hamatani teaches the passenger door arrangement as claimed in 1, wherein the connection arrangement is further configured: to connect the girt bar to the passenger door when the escape slide is in the disarmed state, to connect the girt bar to the fuselage portion when the escape slide is in the armed state, or both (col. 9, lines 22-42, claim 1).
9.	Regarding claim 3, Hamatani teaches the passenger door arrangement as claimed in claim 1, wherein the connection arrangement further comprises: a mechanism (fig. 6, element 30) that is configured to releasably lock and fix the girt bar to an external engagement means fastened to the fuselage portion (fig. 6, element 30 locks girt bar to element 18 floor fitting).
10.	Regarding claim 5, Hamatani teaches the passenger door arrangement as claimed in claim 3, wherein the mechanism comprises a single piece (fig. 5, element 30), which, when the passenger door is in the raised and in the lowered state, before and during the transition from disarming to arming of the escape slide, when the passenger door is in the lowered state, is fastened to the passenger door (fig. 4, element 30 is secured to the door element 14), and following arming of the escape slide, when the passenger door is in the raised state, is released from the passenger door (fig. 6, element 30 is secured to the fuselage).

12.	Regarding claim 8, Hamatani teaches the passenger door arrangement as claimed in claim 3, wherein the connection arrangement additionally comprises a first lock (fig. 6, element 58 jaw equal to lock), fastened to the passenger door, and which is configured to: fix the mechanism in a position on the passenger door, at least when the passenger door is in the raised state, before the transition from disarming to arming of the escape slide, and engage with the external engagement means when the passenger door is in the lowered state, in order to release the mechanism from the passenger door or release the mechanism from the girt bar.
13.	Regarding claim 12, Hamatani teaches an aircraft segment, comprising the passenger door (fig. 1, element 14) arrangement as claimed in claim 1, and a fuselage portion (fig. 1, element 12), the external engagement means (fig. 4, element 18) being fixed to the fuselage portion.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamatani as applied to claims above, and further in view of US 20150034769 A1 Minchau; Ken.
14.	Regarding claim 4 Hamatani teaches the passenger door arrangement as claimed in claim 3, but fails to teach wherein the mechanism is configured to be connected to the girt bar in such a manner that the mechanism alters a position of the mechanism relative to the girt bar only in a sliding direction in a limited region.
However Minchau teaches The passenger door arrangement as claimed in claim 3, wherein the mechanism is configured to be connected to the girt bar in such a manner that the mechanism alters a position of the mechanism relative to the girt bar only in a sliding direction in a limited region (para 0022 element 34).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the door arrangement taught by Hamatani with the sliding mechanism of Minchau in order “to free the girt bar 22 in the disarmed configuration.” (para 0022).

Allowable Subject Matter
15.	Claims 6, 9-11 and 13-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.M.C/

Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642